IN THE SUPREME COURT OF IOWA
                              No. 14–0399

                         Filed January 22, 2016


UZMA AMIN,

      Appellant,

vs.

IOWA DEPARTMENT OF HUMAN SERVICES,

      Appellee.



      Appeal from the Iowa District Court for Polk County, Scott D.

Rosenberg, Judge.



      A challenge to the timeliness of an appeal from a ruling and order

by the district court dismissing a case for lack of jurisdiction. APPEAL

DISMISSED.



      Alfredo Parrish and Adam Witosky of Parrish Kruidenier Dunn

Boles Gribble & Gentry L.L.P., Des Moines, for appellant.



      Thomas J. Miller, Attorney General, and Barbara E.B. Galloway,

Assistant Attorney General, for appellee.
                                    2

PER CURIAM.

      Uzma Amin’s petition for judicial review of an agency action was

dismissed by the district court for insufficient proof of service. The Iowa

Department of Human Services filed a motion to dismiss under Iowa

Code section 17A.19(2) (2013). An order sustaining a motion to dismiss

was e-filed on February 3, 2014.     On February 4, the Electronic Data

Management System generated the electronic notice of the order, which

included the “Official File Stamp: 02-03-2014:15:16:29.” On March 6,

thirty-one days after the order was filed, Amin filed a notice of appeal,

which noted the order’s issuance on February 3.        The Iowa Rules of

Appellate Procedure require a notice of appeal “be filed within 30 days

after the filing of the final order or judgment.”       Iowa R. App. P.

6.101(1)(b).   Based on our decision in Concerned Citizens of Southeast

Polk School District v. City Development Board, ___ N.W.2d ___, ___ (Iowa

2015), we find the notice of appeal in this case was untimely and,

therefore, dismiss the appeal.

      APPEAL DISMISSED.

      This opinion shall not be published.